DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Examiner Initiated Interview of 6/1/2021 clarifying RCE amendments filed 12/30/2020.
Claims 2, 6, 9, 15-20 have been canceled.
Claims 1, 8 have been amended. 
Claims 1, 3, 4, 5, 7, 8, 10, 11, 12, 13, 14 have been examined and are pending.
Amendment
The present Office Action is based upon the RCE claims and application filed on 12/30/2020 as modified by Examiner’s Amendment.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in a communication with William C. Passodelis, Reg. No.: 68,355 on June 4th, 2021.
An examiner’s amendment to the record is attached. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim Rejections - 35 USC §112
Per Applicants’ amendments/arguments, the rejections are withdrawn. 
Claim Rejections - 35 USC §101
The Examiner has found that the claims amount to significantly more than the previously identified abstract idea and the claimed method and system amounts to a technical solution to overcome an identified problem with some POS systems’ inability to transmit loyalty identification data.  

Reasons For Allowance
Claims 1, 3, 4, 5, 7, 8, 10, 11, 12, 13, 14 are allowed. 
Regarding independent claims 1 and 8 the following references which have been found to be the closest 

Watanabe et al. (US 2016/0358200 A1; hereinafter, "Watanabe");
Ortiz et al (US 2016/0019536 A1; hereinafter, "Ortiz"); 
Kumnick et al (U.S. 2015/0199689 A1; hereinafter, "Kumnick";

The Examiner has carefully considered Applicant’s arguments (hereinafter, “Remarks”) and in view of Examiner Initiated Interview and Examiner Amendment, the Examiner finds the claims overcome prior art of record. Although the prior-art teaches elements of the claimed invention, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 

/Michael J Sittner/
Primary Examiner, Art Unit 3622